DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/9/2022 has been entered.
Applicant has amended independent claims 1, 13, and 19. Claim 16 has been canceled. Claim 21 is new.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Therefore, the following title has been provided: BUILDING FOOTPRINT GENERATION BY USING CLEAN MASK GENERATION AND RECEIVED IMAGE DATA, in order to place the instant application in condition for allowance, via examiner’s amendment indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace Title with the following:
Title (Currently Amended): BUILDING FOOTPRINT GENERATION BY USING CLEAN MASK GENERATION AND RECEIVED IMAGE DATA

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After considering Applicant’s remarks and having performed an updated search of prior art, including all feature limitations of amended independent claim 1, and similar independent claims, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention.
Therefore, the instant application is deemed to be directed to a nonobvious improvement over the invention published in US PG Pub. No. 2017/0076438 A1. In particular, independent claim 1 requires the  following limitations which the prior art of record neither anticipates nor renders obvious: 
“… an image data source storing image data from a plurality of images; 
a height map source storing height maps for areas of interest; 
a building footprint module; 
a memory storing program instructions; and
a building footprint processor, coupled to the memory, and in communication with the building footprint module and operative to execute the program instructions to:
receive image data for an area of interest (AOI); 
receive a height map for the AOI;
execute a building segmentation module to generate a pixel-by-pixel building mask that indicates a presence of one or more buildings in the AOI; 
apply at least one clean mask process to the generated pixel-by-pixel building mask to generate a clean mask, wherein for each pixel in the pixel-by-pixel building mask, the clean mask process: 
confirms a pixel assignment in a case the pixel assignment matches a predicted pixel assignment, and changes the pixel assignment in a case the pixel assignment does not match the predicted pixel assignment to generate the clean mask; 
receive the clean mask at an instance building segmentation module; and execute the instance building segmentation module to generate at least one building footprint based on the clean mask and the received image data.”
Independent claims 13 and 19 require the  following limitations which the prior art of record neither anticipates nor renders obvious: 
“… receiving multi-spectral image data for an area of interest (AOI);
receiving a height map for the AOI;
executing a building segmentation module to generate a pixel-by-pixel building mask that indicates a presence of one or more buildings in the AOI; 
applying at least one clean mask process to the generated pixel-by-pixel building mask to generate a clean mask, wherein for each pixel in the pixel-by-pixel building mask, the clean mask process: confirms a pixel assignment in a case the pixel assignment matches a predicted pixel assignment, and changes the pixel assignment in a case the pixel assignment does not match the predicted pixel assignment to generate the clean mask; 
receiving the clean mask at an instance building segmentation module; and
executing the instance building segmentation module to generate at least one building footprint based on the clean mask and the received image data.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668